
	

114 HR 3801 IH: To redesignate the Federal building located at 935 Pennsylvania Avenue Northwest in the District of Columbia as the “Federal Bureau of Investigation Building”.
U.S. House of Representatives
2015-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3801
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2015
			Mr. Cohen (for himself, Mr. Lewis, Ms. Maxine Waters of California, Mr. Rangel, Ms. Bass, Mr. Polis, Mr. Crowley, Mr. Conyers, Mr. Cleaver, Mr. Rush, Ms. Lee, and Mr. Gutiérrez) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To redesignate the Federal building located at 935 Pennsylvania Avenue Northwest in the District of
			 Columbia as the Federal Bureau of Investigation Building.
	
	
 1.RedesignationThe Federal building located at 935 Pennsylvania Avenue Northwest in the District of Columbia, commonly known as the J. Edgar Hoover Federal Building, shall be known and designated as the Federal Bureau of Investigation Building.
 2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building referred to in section 1 shall be deemed to be a reference to the Federal Bureau of Investigation Building.
		
